Citation Nr: 1613659	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-22 297	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for dysthymic disorder prior to March 30, 2010, and entitlement to a disability rating in excess of 50 percent on and after March 30, 2010.  


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to January 1973.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Officer (RO) in St. Petersburg, Florida.  Jurisdiction rests with the Houston, Texas RO, from which the appeal was certified.  

In a June 2012 rating decision, the RO increased the assigned disability rating for dysthymic disorder to 50 percent on and after March 30, 2010.  However, because the increased disability rating assigned is not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's dysthymic disorder resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a disability rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A February 2007 letter satisfied the duty to notify provisions. 

With respect to the duty to assist, the record contains the Veteran's service treatment records, VA treatment records and examination reports, Social Security Administration (SSA) records, and lay evidence.  In addition, the Veteran underwent VA examination in connection with his claim in April 2007, March 2011, and January 2016.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet.  App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate.  Additionally, the Board finds the Appeals Management Center substantially complied with the July 2015 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App.  112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537  (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Dysthymic Disorder 

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21(2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the level of disability during the period on appeal.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over findings during the period on appeal.  See Francisco v. Brown, 7  Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130 (2015).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

The Veteran's service-connected dysthymic disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433.  

Under Diagnostic Code 9433, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015). 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  Id. 

VA mental health treatment records between March 2006 and April 2009 documented the Veteran's difficulty sleeping because of pain.  Treatment records showed that the Veteran was stressed and exhausted due to physical health problems and financial concerns.  The Veteran reported that his physical limitations worsened his depression.  He explained that he tired easily, felt down, was frustrated, had poor concentration, and had a fair appetite.  The Veteran reported that his psychiatric medication helped with his sleep problems and irritability.  The constant pain impacted his mood.  However, overall the Veteran was in a good mood and enjoyed fishing, watching sports, studying, and spending time with his daughter.  He had a good relationship with his wife.  Mental status examinations show that the Veteran's orientation was good; eye contact was good; grooming was appropriate, attitude was cooperative and alert; speech was normal in rate and volume, or slow in flow with decreased volume; thought process was logical and goal directed; thought content was good; insight and judgment were poor to good; mood was variable; affect constricted, pleasant, or flat; and intellectual functioning was grossly intact.  The Veteran consistently denied hallucinations, delusions, and suicidal or homicidal ideations.  The Veteran's energy was fair to poor, concentration varied, and motivation was good.  GAF scores of 60 were assigned.  

The Veteran underwent a VA examination in April 2007.  The Veteran reported difficulty sleeping, frustration due to his physical health, and variable energy levels.  The examiner noted that the Veteran was sad, but did not cry.  The Veteran described his relationship with his wife as rocky, but stated that he had a good relationship with his daughter and brothers.  He maintained frequent contact with his mother and very rare contact with his father.  He reported that he communicated with his friends weekly.  The Veteran expressed frustration with attending school while dealing with physical health limitations.  The Veteran stopped working in 2004 due to his physical health, but was temporarily employed at a friend's bar until he terminated employment due to tension at home between his wife and daughter.  Veteran denied suicidal or homicidal ideation, psychosis symptoms, and anxiety symptoms.  The examiner found that the Veteran's attitude was cooperative, speech was fluent, affect was euthymic, thoughts were coherent and logical, grooming was fair, orientation was good, and memory was mildly impaired for recall of information after a brief delay.  No involuntary movements were noted.  The examiner also found that the Veteran's attention, concentration, fund of general information, and judgment were intact.  The Veteran described his mood as "laissez faire."  The examiner assigned a GAF score of 63 and summarized that the Veteran was doing fairly well up until he was hospitalized.  The examiner explained that the GAF score was assigned because of mild frustration and sleep disturbance.  The examiner concluded that the Veteran's psychiatric disability did not cause occupational impairment, but did cause social impairment during times of stress.     

The Veteran submitted statements in July 2007 and July 2008 which indicated that his symptoms worsened.  The Veteran explained that he was constantly worried about his quality of life due to his physical health problems.  He also stated that he had to quit school because he was afraid of falling and injuring himself. 

In statements made to the SSA in September 2007, the Veteran reported concentration issues, insomnia, memory problems, lack of energy, difficulty completing tasks, anxiety, and isolation.  He further reported that he needed his wife to help with activities of daily living, had a strained relationship with his family, and had no friends.  He also reported that he did not participate in activities.  

The Veteran underwent another VA examination in March 2011.  The examiner noted that the Veteran's occupational and educational status remained unchanged since the April 2007 examination.  The Veteran reported a good relationship with his wife and children.  He stated that he was close to his wife and viewed her as his best friend.  He maintained contact with his family and attended family gatherings.  The Veteran also stated that he maintained contact with his friends.  The Veteran reported a loss of pleasure and diminished participation.  He spent many hours on the internet and did not have any hobbies.  He also reported social withdrawal or isolation because he did not feel that his social skills were adequate.  The Veteran did not report a depressed mood or episodes of crying.  He continued to report problems with sleep even with medication.  He reported low energy, especially when he is in pain.  The Veteran discussed issues with his memory.  He denied feelings of worthlessness, hopelessness, or helplessness.   The Veteran also denied thoughts about death or dying.  A mental status examination showed that the Veteran's grooming was appropriate, attitude was cooperative, eye contact was appropriate, thought process was logical and goal directed, speech was coherent with normal rate and volume although a bit slurred at times, mood was dysphoric, affect was restricted, orientation was good, concentration was good, fund of general information was adequate, and judgment was good.  The examiner noted that the Veteran was able to complete his activities of daily living independently and maintain minimum personal hygiene.  The examiner assigned a GAF score of 60 based on mild, persistent psychiatric symptoms that cause functional impairment.  The examiner summarized the Veteran's depressive symptoms and stated that his emotional and physical health and his quality of life, negatively impacted such symptoms, especially his chronic sleep impairment.  The examiner concluded that the Veteran's symptoms caused reduced reliability and productivity in work and other areas.  

VA mental health treatment records from August 2013 to November 2015 showed that the Veteran's mood was generally fair.  The Veteran reported poor energy and a fair appetite.  He enjoyed reading, using the computer, and watching television.  He averaged five hours of sleep per night and was prescribed medication to help him sleep.  However, VA treatment providers also noted that the Veteran slept more than usual, based on the Veteran's report of sleeping most of the day with the exception of meals.  The Veteran reported that he slept in a recliner and moved to the table for meals.  He continued to live with his wife and they got along well.  His scooter and truck with a lift, allowed him to spend time outside of the home.  Mental status examinations showed that the Veteran's attitude was cooperative and polite; eye contact was good; grooming was appropriate; speech was normal in form, slow in flow, and decreased in volume; affect was euthymic; mood was between five and 10 out of 10; thought process was goal directed and linear; intellectual functioning was grossly intact; insight was good; and judgment was intact.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.  A GAF score of 55 was assigned during that period.  

The Veteran underwent a VA examination in January 2016.  The Veteran endorsed symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran continued to have a good relationship with his wife.  He described a good relationship with his biological daughter and stepchildren.  The Veteran reported that he did not get out of the house often, but was interested in socializing.  During the day the Veteran used the computer or watched television.  The Veteran reported that his health problems still bothered him.  The examiner found that the Veteran's orientation was good, memory was good, speech was average in speed and vocabulary, and tone was conversational.  The examiner stated that the Veteran smiled and laughed several times throughout the interview, which indicated a good mood.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  

The Veteran's service-connected dysthymic disorder is rated as  30 percent disabling prior to March 30, 2010, and 50 percent disabling from March 30, 2010, pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9433. 

Here, the Board finds the evidence demonstrates that throughout the period on appeal the Veteran's dysthymic disorder resulted in occupational and social impairment with reduced reliability and productivity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9433.  Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with deficiencies in most areas.  See Mauerhan, 16 Vet. App. 436.  The evidence demonstrates that the Veteran's dysthymic disorder was manifested during this period by depressed mood, chronic sleep impairment, frustration, anxiety, disturbances of motivation and mood, poor energy, restricted affect, poor concentration, and mildly impaired memory.  The April 2007 VA examiner found that the Veteran's symptoms would cause mild social impairment during times of stress.  Further, VA examiners in March 2011 and January 2016 found that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  On multiple occasions, the Veteran exhibited a restricted or flattened affect, otherwise his affect was euthymic.  In one instance, the Veteran's judgment was found to be poor, otherwise his judgment was intact.  Mental status examinations consistently showed that the Veteran was alert, had good orientation, had good eye contact, appeared appropriately groomed, displayed a cooperative attitude, and demonstrated good insight.  His speech was normal and his thought process was consistently logical and goal directed.  The Veteran never experienced hallucinations, delusions, or obsessive thoughts or behaviors.  He consistently denied suicidal or homicidal ideation.  The Veteran's dysthymic disorder symptoms have been treated with prescription medications.  Throughout the appeal period, there was no evidence of hospitalizations, violence, or any other legal or behavioral problems.  Further, GAF scores ranging from 55 to 63 during the period on appeal, indicate mild to moderate difficulty in social or occupational functioning.  

With regard to social impairment, the record demonstrates that throughout the pendency of this appeal, the Veteran maintained a good relationship with his wife of many years and viewed her as his best friend.  He also reported a good relationship with his children, mother, and brothers.  He maintained contact with his friends, but was otherwise socially withdrawn.  The Veteran enjoyed activities such as watching television, using the computer, and fishing.  

With respect to occupational impairment, the Veteran stopped working due to his physical limitations.  He reported working briefly at a bar, but stopped because of stress at home.  However, throughout the pendency of the appeal the Veteran consistently reported sleep impairment even with medication.  The Veteran also experienced frustration during times of stress and depressed mood when he was in pain.  

Based on the foregoing, the Board finds that the Veteran's symptoms are neither productive of total occupational and social impairment nor occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 , Diagnostic Code 9433.  

Based on the foregoing, the Board concludes that the criteria for a disability rating in excess of 50 percent for dysthymic disorder have not been met at any time during the pendency of the appeal.  38 C.F.R. § 4.130.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the criteria for a disability rating of 50 percent, but no more, for dysthymic disorder have been met during the pendency of the appeal.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the criteria for a disability rating in excess of 50 percent have not been met at any time during the pendency of the appeal.

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected dysthymic disorder is evaluated as a psychiatric disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.130, Diagnostic Code 9433.  During the period on appeal, the Veteran's dysthymic disorder was manifested by a depressed mood, chronic sleep impairment, frustration, anxiety, disturbances of motivation and mood, poor energy, restricted affect, poor concentration, and mildly impaired memory.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  Evaluations in excess of that assigned are provided for certain manifestations of a psychiatric disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9433; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 ( Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating of 50 percent, but not higher, for dysthymic disorder throughout the period on appeal is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


